Order, Supreme Court, New York County (Leland DeGrasse, J.), entered July 23, 2003, which, in a putative class action involving defendants’ alleged overcharges for copies of medical records, upon this Court’s order reversing an order that certified plaintiffs as a class and appointed a Special Referee to supervise disclosure (304 AD2d 470 [2003]), terminated the reference, unanimously affirmed, without costs.
The court properly terminated the reference to supervise disclosure on the ground that this Court’s reversal of the class certification order eliminated any need for class-related disclosure and thus any need for supervision. The motion court *142correctly interpreted such reversal to be without leave to seek a recertification of the class upon completion of additional disclosure (compare e.g. Brandon v Chefetz, 106 AD2d 162, 171-172 [1985], and Katz v NVF Co., 100 AD2d 470, 476 [1984], with e.g. Hazelhurst v Brita Prods. Co., 295 AD2d 240, 241-242, 243 [2002]). We have considered and rejected plaintiffs’ other arguments. Concur—Saxe, J.P., Sullivan, Williams, Friedman and Marlow, JJ.